Citation Nr: 0731996	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-41 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left inguinal 
hernia.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1998 
to August 2002.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied claims for service connection for 
hernia, tendonitis of the right knee, tinnitus, and hearing 
loss.

(By a January 2003 rating decision, the RO denied the 
veteran's claim for service connection for hearing loss.  In 
January 2004 the veteran filed a timely notice of 
disagreement (NOD) with the denial of the claim.  Although 
his NOD did not specifically discuss his reasons for 
disagreeing with the denial of the claim for hearing loss, 
the veteran stated therein that he disagreed with "the 
decision to deny all of my claims for disability."  This 
statement necessarily includes disagreement with the denial 
of the hearing loss claim.  He also referred to problems with 
hearing acuity in his argument regarding the tinnitus claim.  
A statement of the case (SOC) in response to the veteran's 
NOD, however, has not been issued on this question. 
Consequently, the Board does not have jurisdiction to review 
the issue.  38 C.F.R. §§ 20.200, 20.202 (2007).  
Nevertheless, the issue will be remanded with instructions to 
issue an SOC.)

When the RO denied the veteran's claim of service connection 
for a hernia, it limited its consideration to the question of 
entitlement to service connection for a left inguinal hernia.  
This is clear from the context of the RO's actions.  
Consequently, the Board has characterized this issue on 
appeal as a claim of service connection for a left inguinal 
hernia.  

The decision below addresses the veteran's claims for service 
connection for a left inguinal hernia and a right knee 
disability. Consideration of the remaining issues on appeal 
is deferred pending completion of the development sought in 
the remand that follows the decision below.


FINDINGS OF FACT

1.  At the veteran's service entrance examination in August 
1998, a medical examiner noted that the veteran had undergone 
hernia surgery prior to service.

2.  The veteran's pre-existing left inguinal hernia underwent 
no chronic worsening during active service.

3.  The competent medical evidence does not establish that 
the veteran currently has a diagnosed right knee disability.


CONCLUSIONS OF LAW

1.  The veteran does not have a left inguinal hernia that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2007).

2.  The veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's claims on appeal for service connection for a left 
inguinal hernia and a right knee disability has been 
accomplished.  In this respect, through a November 2002 
notice letter, the veteran received notice of what 
information and evidence he was to provide, and what 
information and evidence the VA would obtain on his behalf.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Although this notice letter did not contain the 
requisite notice under the VCAA of what information and 
evidence was needed to adjudicate the veteran's claims, the 
RO sent a second notification letter in June 2004 that 
satisfied the statutory and regulatory requirements of the 
VCAA.  The veteran was thereafter given opportunity to 
respond before the RO re-adjudicated his claims and issued an 
SOC in October 2004.  

The United States Court of Appeals for the Federal Circuit 
has held that a supplemental statement of the case (SSOC) 
amounts to readjudication of a claim for purposes of timely 
notification under the VCAA.  Mayfield v. Nicholson, No. 
2007-7130 (Fed. Cir. Sept. 17, 2007).  The Court in Mayfield 
reasoned that because the SSOC issued in that case 
"announced a decision, provided the reasons and bases 
therefor, and notified Mayfield of her appeal rights," the 
SSOC could be considered a readjudication decision sufficient 
to cure the late VCAA notice initially provided to the 
veteran.  Id.  Similarly, in this case, the Board finds that 
the SOC issued in October 2004 serves as a valid 
readjudication of the veteran's claims for purposes of the 
VCAA. Here, the veteran was provided a proper VCAA notice in 
the June 2004 letter. Because that letter was issued prior to 
the readjudication of his claims via the October 2004 SOC, he 
was thus afforded the opportunity to identify and/or submit 
to the RO any additional evidence he deemed relevant before 
the claims were re-adjudicated.  Hence, the Board finds that 
the veteran has been afforded ample opportunity under the 
VCAA to submit information and/or evidence needed to 
substantiate his claims.

The Board also finds that the November 2002 and June 2004 
notice letters both satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies and requested 
that the veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  The RO also 
requested that the veteran submit all evidence in his 
possession in support of his claims.

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to the RO 
initially adjudicating the veteran's claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  Although notice 
regarding effective dates and rating criteria provisions was 
not timely provided, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), the RO did notify the veteran of 
effective dates and rating criteria pursuant to 
Dingess/Hartman in March 2006.  Thus, the Board does not now 
have such notification issues before it.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the veteran's claims on appeal.  
Here, the veteran's service medical records are associated 
with the claims file.  The veteran was given a VA examination 
in December 2002, at which the examining physician reviewed 
the veteran's claims file and conducted a physical 
examination.  The Board acknowledges that the veteran makes 
reference in his January 2004 NOD to the opinions of doctors 
who have told him that he may require surgery to treat pain 
at the site of the hernia repair.  Similarly, the veteran 
reports in both his NOD and his VA Form 9 that he has been 
told that his right knee may require surgery.  There are no 
medical records associated with the claims file, however, to 
corroborate these statements.  

The Board notes that the RO provided the veteran with proper 
notice, via the June 2004 VCAA notice letter, that he was 
responsible for identifying any further medical records or 
other evidence to bolster his claim.  The veteran was given 
opportunity to respond; he did not, however, identify or 
supply any further medical records or other evidence.  The 
Court has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). 

Further, the Board finds that under Daves v. Nicholson, 21 
Vet. App. 46 (2007), the duty to assist has been met in 
connection with providing further examination of the 
veteran's right knee.  Although the VA examiner noted that an 
arthroscopy would be necessary to further diagnose any 
possible disability, the Board concludes that such surgery 
does not constitute "reasonable tests and other examinations 
necessary to render a meaningful medical opinion" under 
Daves.  In that case, the Court held, the veteran's cause of 
death required further medical evaluation due to his 
previously established service-connected disabilities.  Id.  
Here, however, there is no established service connection and 
no evidence whatsoever of a current disability, which would 
trigger the requirement for further examination under 
38 U.S.C.A. § 5103A.  Further, a "meaningful medical 
opinion" has already been rendered; the VA examiner who 
evaluated the veteran found no evidence of a right knee 
disability.  Instead, although the examiner noted the 
veteran's complaints of pain in the knee, he found no 
instability or other indication in the examination that there 
was any underlying disability causing the pain.  Thus, the 
Board concludes that Daves does not apply; the veteran has 
been supplied with the requisite medical examination, and the 
duty to assist has been met.

Under these circumstances, the Board concludes that the duty 
to assist was fulfilled in this case.  Therefore, the Board 
finds nothing in this case that would demonstrate that the 
essential fairness of the adjudication of the veteran's claim 
has been affected.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2007).  The Board 
notes that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  Determinations should not be based on medical 
judgment alone as distinguished from accepted medical 
principles or on history alone without regard to clinical 
factors pertinent to the basic character, origin and 
development of such injury or disease.  38 C.F.R. 
§ 3.304(b)(1).  

A review of the veteran's service medical records reflects 
that the veteran underwent a medical examination in September 
1997 for purposes of enlistment in the United States Marine 
Corps.  At that time clinical evaluation was negative without 
abnormality of the veteran's abdomen and viscera (to include 
any evidence of hernia).  During a subsequent re-examination 
of the veteran in August 1998, prior to his entry onto active 
service, an examiner noted that the veteran had undergone 
hernia surgery in May 1998, that the veteran had healed, and 
that there were no sequelae.  The Board also notes that 
during service, the veteran reported a pre-service history of 
left inguinal hernia repair surgery.  Thus, when the Board 
considers the clinical factors pertinent to the basic 
character, origin and development of the hernia and the 
medical examiner's notation at service entrance that the 
veteran had the disability, the Board finds that the hernia 
pre-existed service, as noted at entry, and thus the 
presumption of soundness does not apply.  Therefore, the 
Board must now determine whether the veteran's pre-existing 
hernia was aggravated by service.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  Id; 
Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with its symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 
292 (1991).  

The Board notes that there is absent from the record 
competent evidence to establish that the veteran's pre-
existing left inguinal hernia underwent any worsening during 
his military service.  Service medical records in this case 
reflect the veteran's complaints of and treatment for pain at 
the hernia repair site but document that examiners found no 
recurrence of the hernia.  The assessment was that the 
veteran had groin pain of an unknown etiology.  At the time 
of separation from service, the veteran reported pain at the 
repair site; the examiner also noted the pre-service repair 
at that time but did not mention the veteran's claimed pain.  
Otherwise, the veteran reported that he believed himself to 
be in good health.  

The Board also notes that the veteran was provided a VA 
examination for evaluation of the hernia repair in December 
2002.  The VA examination report reflects the veteran's 
reported problems with pain and notes that the veteran 
complained of pain at the hernia scar, primarily after 
strenuous activity.  On physical examination of the veteran, 
the examiner found that the hernia scar was "well-healed, 
and there is no evidence of hernia recurrence."  There is no 
other post-service medical evidence reflecting the veteran's 
treatment for pain or other problems with the hernia.  

In this case, taking into consideration the medical evidence 
and history of the veteran's hernia prior to, during, and 
subsequent to service, the Board does not find that the 
veteran's pre-existing left inguinal hernia underwent any 
worsening during service, based on the lack of any medical 
evidence reflecting that the underlying condition of left 
inguinal hernia, as contrasted to any symptoms of the 
disorder, worsened.  See Green v. Derwinski, 1 Vet. App. 320, 
322 (1991) (evidence of the veteran being asymptomatic on 
entry into service, with an exacerbation of symptoms during 
service, does not constitute evidence of aggravation).  See 
also, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (mere pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  Neither the veteran nor his 
representative has otherwise presented medical evidence or 
opinion that would support his claim of worsening during 
service.  

Additionally, as a lay person without the appropriate medical 
training or expertise, the veteran simply is not competent to 
provide a probative opinion on a medical matter-such as 
whether a current disability exists or the relationship 
between any current disability and service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In the absence of a showing of medical evidence of any in-
service worsening of the veteran's pre-existing hernia, the 
preponderance of the evidence is against the claim for 
service connection for a left inguinal hernia.  In reaching 
this conclusion, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b); however, as the preponderance of the 
evidence is against the veteran's claim, such statute is not 
for application in this instance.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

Turning to the claim of service connection for a right knee 
disability, the applicable law provides that service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110; 38 C.F.R. § 3.303.  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Considering the evidence in light of the above-noted 
criteria, the Board finds that the claim for service 
connection for right knee disability must be denied.  Here, 
notwithstanding the veteran's report that he currently 
suffers from a right knee disability, a review of the 
evidence of record reflects no competent medical evidence of 
any such clinical finding, diagnostic study, or other 
diagnosis of a knee disability.  Furthermore, the veteran has 
not presented any medical evidence establishing that he 
suffers from a knee disability.  Hence, an essential 
requirement for service connection is not met.

A review of the claims file reflects that at the time of 
entrance onto active duty, clinical examination of the 
veteran revealed no knee disability, nor did the veteran 
report any problems with his right knee at that time.  The 
veteran's service medical records do not reflect any injury 
to or treatment of the veteran's knee during service.  The 
examination conducted on the veteran's release from active 
duty, however, contains an examiner's statement documenting 
that the veteran injured his right knee during service but 
was never evaluated or treated for the injury.  The examiner 
noted that at the time of separation from service, the 
veteran complained of creaking in the knee but was able to 
perform normal physical activity without difficulty.

A December 2002 VA examination of the veteran pursuant to his 
initial claim of service connection for tendonitis in the 
right knee documents his report that he injured the knee 
during a service exercise when he fell and caught his leg 
between two rocks, twisting his knee in the fall.  The VA 
examiner found that X-ray and radiological examination of the 
knee were both normal and that there was no instability in 
the knee.  The examiner concluded that "it is at least as 
likely as not that this veteran has occasional pain in the 
right knee as a residual of past twisting trauma to the knee 
while he was on active duty," but the examiner was unable to 
make a diagnosis.  The examiner suggested that the veteran 
obtain an arthroscopy to rule out ligament or cartilage 
damage but noted that the VA was unable to order such a 
surgical procedure in response to a claim for service 
connection.  There is no evidence in the records that the 
veteran ever obtained such testing.

In his NOD, the veteran contended that the pain in his knee 
had been diagnosed by doctors as possible cartilage and 
tendon damage.  Records of these doctors' examinations were 
not submitted with the NOD and are not otherwise associated 
with the veteran's claims file.  As noted above, however, the 
RO properly notified the veteran pursuant to the VCAA that 
the veteran was responsible for identifying any medical 
records that would substantiate his claims.  The veteran was 
given opportunity to respond but failed to identify to the RO 
any doctors, medical records, or other evidence related to 
this claimed disability.  The Board notes that it may not 
reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 
(Fed. Cir. 2006).  Notwithstanding that fact, the lack of 
contemporaneous medical records may be a fact that the Board 
can consider and weigh against a veteran's lay evidence.  Id.  
In this case, the veteran was put on notice that he was 
responsible for identifying any further medical records that 
may be of use in evaluating his claim.  He has not done so.  
The Board is thus limited to considering the evidence of 
record contained in the veteran's claims file.

The Board notes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  While the medical evidence documents 
clinical findings of right knee pain, mere pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-
Benitez, supra.  In the absence of proof of any diagnosed 
disability of the veteran's right knee, the claim for service 
connection for a knee disability may not be granted.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the veteran's written contentions 
with regard to his claim for service connection for a right 
knee disability.  While the Board does not doubt the 
sincerity of the veteran's belief that he has a current 
disability and that such disability is related to his period 
of active service, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as 
whether a current disability exists and the medical 
relationship between any such disability and service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As such, the veteran's assertions 
cannot provide a basis for a grant of service connection.  
Thus, in this case, when weighing the evidence of record, the 
Board finds the medical opinion of the VA examiner probative 
on the question of whether the veteran currently has a right 
knee disability.  In so finding, the Board reiterates that 
the VA examiner's opinion was based on a review of the claims 
file, the veteran's reported history, and a clinical 
evaluation.  

Under these circumstances, the veteran's claim for service 
connection for right knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for a left inguinal hernia is denied.

Service connection for right knee disability is denied.


REMAND

With regard to the veteran's claim for service connection for 
tinnitus, the veteran contends that he was exposed to weapons 
fire while serving as a machine gunner and marksmanship 
instructor during service. He asserts that as a result of 
this in-service acoustic trauma, he developed tinnitus.  

Here, the medical evidence reflects that the veteran reported 
tinnitus and service-related noise exposure to medical 
officials both at the time of his separation from service and 
at his post-service VA examination.  In this regard, the 
veteran's reported history during his examination pursuant to 
separation from service reflects his complaints of tinnitus 
during service.  The veteran's DD-Form 214 (Certificate of 
Release or Discharge from Active Service) reflects that the 
veteran served as a marksmanship instructor for one year and 
eight months during his time of service.  Likewise, the 
veteran was noted as reporting at his December 2002 VA 
examination that he has suffered from tinnitus since service, 
which, he contends, is due to noise exposure during service.  
During this examination, the examiner conducted audiological 
testing and noted the veteran's complaint of tinnitus but 
neither reviewed the veteran's claims file nor provided an 
opinion as to whether the claimed tinnitus was a result of 
noise exposure during service.  The veteran further indicated 
on his VA Form 9 that, as a marksmanship instructor and 
machine gunner, he was exposed to rifle and machine gun fire 
without ear protection.  The SOC, however, indicates that the 
veteran did not report his tinnitus at the time of his 
discharge, a statement that is clearly at odds with the 
veteran's service medical records.

The Board notes that the VCAA requires that VA afford the 
claimant an examination or obtain a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2007).  The Board further notes that the veteran is 
competent to provide testimony concerning factual matters of 
which he has first hand knowledge, such as symptoms of 
tinnitus.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  He cannot 
testify, as he would be medically incompetent to do, about a 
diagnosis or the etiology of his current tinnitus.  See id.   

The Board finds that in light of the veteran's in-service and 
post-service complaints of tinnitus, and the RO's 
misstatement in the SOC that the veteran had failed to report 
the condition, the agency of original jurisdiction (AOJ) 
should arrange for further medical evaluation of the claim.  
Such evidentiary development is needed to fully and fairly 
evaluate the veteran's claim of service connection for 
tinnitus.  38 U.S.C.A. § 5103A (West 2007).  (The veteran is 
hereby put on notice that failure to report to any scheduled 
examination, without good cause, could result in denial of 
his claim for service connection for tinnitus. See 38 C.F.R. 
§ 3.655 (2007).)

Regarding the veteran's claim for service connection for 
hearing loss, as noted in the Introduction above, in a 
January 2003 rating decision, the RO denied the veteran's 
claim for service connection for hearing loss.  In January 
2004, the veteran filed an NOD with the denial of this claim.

Here, the next step in the appellate process is for the AOJ 
to issue the veteran an SOC summarizing the evidence relevant 
to the claim, the applicable legal authority, and the reasons 
that the RO relied upon in making its determination.  See 38 
C.F.R. § 19.29 (2007); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, the claim for service connection for hearing 
loss must be remanded to the AOJ for the issuance of an SOC.  
The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
substantive appeal must be filed after an SOC is issued by 
the AOJ.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the AOJ should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the remaining claims on 
appeal.  

In view of the foregoing, these matters are REMANDED for the 
following action:

1.  The veteran and his representative 
should be issued an SOC addressing the 
claim for service connection for hearing 
loss.  Along with the SOC, the veteran 
and his representative must be furnished 
a VA Form 9 (Appeal to Board of Veterans' 
Appeals) and afforded the applicable time 
period for perfecting an appeal to this 
issue.  (The veteran and his 
representative are hereby reminded that 
appellate consideration of this claim may 
be obtained only if a timely appeal is 
perfected.)  If, and only if, the veteran 
files a timely appeal, this issue should 
be returned to the Board.

2.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's claimed 
tinnitus to be obtained. The veteran 
should also be invited to submit any 
pertinent evidence in his possession and 
explain the type of evidence that is his 
ultimate responsibility to submit.

3.  After any additional records have 
been secured, the file should be referred 
to the audiologist who conducted the 
December 2002 examination.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available 
and reviewed by the examiner.  The 
reviewer's report should reflect 
consideration of the veteran's documented 
medical history and assertions.  An 
opinion should be provided regarding the 
medical probabilities that the veteran 
has tinnitus that is attributable to his 
period of military service.  A detailed 
explanation for all conclusions reached 
by the reviewer should be provided.

If the reviewer is no longer available, 
or the reviewer determines that another 
examination is necessary to arrive at a 
nexus opinion, an examination should be 
scheduled.  The examiner should elicit 
the veteran's history regarding his 
tinnitus.  Following a clinical 
evaluation of the veteran and a review of 
the claims file, the examiner should 
render an opinion as to the medical 
probabilities that any diagnosed tinnitus 
is related to the veteran's period of 
military service.  The examiner should 
set forth all examination findings, along 
with the complete rationale for the 
opinions expressed.

4.  After undertaking any other 
development deemed appropriate, the claim 
of service connection for tinnitus should 
be re-adjudicated in light of all 
pertinent evidence and legal authority.  
If the benefit sought is not granted, the 
veteran should be furnished with an SSOC 
and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 
(West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


